 


110 HCON 383 IH: Recognizing the importance of homeownership for Americans.
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. CON. RES. 383 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2008 
Ms. Herseth Sandlin (for herself and Mr. Blunt) submitted the following concurrent resolution; which was referred to the Committee on Financial Services 
 
CONCURRENT RESOLUTION 
Recognizing the importance of homeownership for Americans. 
 
 
Whereas the United States promotes and encourages the creation and revitalization of sustainable and strong neighborhoods in partnership with States, cities, and local communities, and in conjunction with the independent and collective actions of private citizens and organizations; 
Whereas establishing a housing infrastructure strengthens neighborhoods and local economies and nurtures the families who reside in them; 
Whereas an integral element of a strong community is a sufficient supply of affordable housing; 
Whereas affordable housing may be provided in many forms, including apartment buildings, transitional and temporary homes, condominiums, cooperatives, and single family homes; 
Whereas, for many families, a home is not merely shelter, but also provides an opportunity for growth, prosperity, and security; 
Whereas homeownership spurs the production and sale of goods and services, generates new jobs, encourages savings and investment, promotes economic and civic responsibility, and enhances the financial security of all people in the United States; 
Whereas although the United States is the first nation in the world to make owning a home a reality for the vast majority of families, one-third of homeowners in the United States are severely cost-burdened homeowners; 
Whereas Habitat for Humanity is able to sell homes to working families at 30 percent to 60 percent of median income; 
Whereas the community-building activities of neighborhood-based nonprofit organizations empower individuals to improve their lives and make communities safer and healthier for families; 
Whereas one of the best-known nonprofit housing organizations is Habitat for Humanity, which builds simple but adequate housing for less fortunate families and symbolizes the self-help approach to homeownership; 
Whereas studies show that home ownership has a positive impact on the lives of family members, including improved physical and mental health; 
Whereas Habitat for Humanity is organized in all 50 States and the District of Columbia; 
Whereas Habitat for Humanity has built over 275,000 houses worldwide and endeavors to complete another 100,000 homes by the end of 2009; 
Whereas Habitat for Humanity provides opportunities for people from every segment of society to volunteer to help make the American dream a reality for families who otherwise would not own a home; and 
Whereas June has been designated National Homeownership Month: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)everyone in the United States should have a decent home in which to live; 
(2)Members of the House of Representatives and Senate should demonstrate the importance of volunteerism; 
(3)during the 110th, 111th, and 112th Congresses, Members of the House of Representatives and Senate are encouraged to participate in Congress Building America, a program in which congressional delegations work with Habitat for Humanity affiliates to build homes in their districts and States; and 
(4)these occasions should be used to emphasize and focus on the importance of providing decent homes for all people in the United States. 
 
